Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Content of Specification

 (b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.

The cross-reference to the parent application, has now been issued as United States Patent 11,176,324.  Updated to the specification is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,176,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the extra processing step in the ‘324 patent is not necessary to realize the functionality of the claims in the instant invention.  See mapping below.


17/505789
11,176,324
1. A computer implemented method comprising: receiving, at a system, event data values; identifying column headers of columns in the event data values, wherein at least one column header is not included in standard terms used by the system; identifying column values of the columns in the event data values; processing the identified column values using one or more content recognition models to generate a content match score for each pairing of a given column and a candidate standard term used by the system; processing the identified column headers using one or more context recognition models to generate a context match score for each pairing of a given column header and candidate standard term; creating an aggregate match score for each pairing of a column and candidate standard term based on the content match score for the pairing and the context match score for the pairing;


 determining a selected standard term for each column by identifying a candidate standard term paired with the column that has a highest aggregate match score; and creating an event in the system from the identified column values, wherein the event includes respective selected standard terms that were selected for respective columns.



2. The method of claim 1, wherein the one or more context recognition models and the one or more content recognition models include mappings of candidate terms to the standard terms.

3. The method of claim 2, wherein the candidate terms are included in a corpus.

4. The method of claim 3, wherein the corpus includes terms identified from product documentation of the system or product documentation of other systems.


5. The method of claim 1, wherein the column headers are preprocessed before being processed using the one or more context recognition models.

6. The method of claim 5, wherein preprocessing includes case standardization, spelling error correction, and phrase processing.

7. The method of claim 1, wherein using one or more content recognition models includes using a generative distributed model to infer a standard term from numerical column values.


8. The method of claim 1, wherein using one or more content recognition models includes using a naïve Bayes model to identify a standard term from textual column values.


9. The method of claim 1, wherein using one or more context recognition models includes identifying a standard term based on a column name or heading of a column in the event data values.



10. A system comprising: one or more computers; and a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising: receiving, at a system, event data values; identifying column headers of columns in the event data values, wherein at least one column header is not included in standard terms used by the system; identifying column values of the columns in the event data values; processing the identified column values using one or more content recognition models to generate a content match score for each pairing of a given column and a candidate standard term used by the system; processing the identified column headers using one or more context recognition models to generate a context match score for each pairing of a given column header and candidate standard term; creating an aggregate match score for each pairing of a column and candidate standard term based on the content match score for the pairing and the context match score for the pairing; determining a selected standard term for each column by identifying a candidate standard term paired with the column that has a highest aggregate match score; and creating an event in the system from the identified column values, wherein the event includes respective selected standard terms that were selected for respective columns.






11. The system of claim 10, wherein the one or more context recognition models and the one or more content recognition models include mappings of candidate terms to the standard terms.

12. The system of claim 11, wherein the candidate terms are included in a corpus.

13. The system of claim 12, wherein the corpus includes terms identified from product documentation of the system or product documentation of other systems.

14. The system of claim 10, wherein the column headers are preprocessed before being processed using the one or more context recognition models.






15. A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising: receiving, at a system, event data values; identifying column headers of columns in the event data values, wherein at least one column header is not included in standard terms used by the system; identifying column values of the columns in the event data values; processing the identified column values using one or more content recognition models to generate a content match score for each pairing of a given column and a candidate standard term used by the system; processing the identified column headers using one or more context recognition models to generate a context match score for each pairing of a given column header and candidate standard term; creating an aggregate match score for each pairing of a column and candidate standard term based on the content match score for the pairing and the context match score for the pairing; determining a selected standard term for each column by identifying a candidate standard term paired with the column that has a highest aggregate match score; and creating an event in the system from the identified column values, wherein the event includes respective selected standard terms that were selected for respective columns.






16. The computer program product of claim 15, wherein the one or more context recognition models and the one or more content recognition models include mappings of candidate terms to the standard terms.

17. The computer program product of claim 16, wherein the candidate terms are included in a corpus.

18. The computer program product of claim 17, wherein the corpus includes terms identified from product documentation of the system or product documentation of other systems.


19. The computer program product of Claim 15, wherein the column headers are preprocessed before being processed using the one or more context recognition models.

20. The computer program product of Claim 19, wherein preprocessing includes case standardization, spelling error correction, and phrase processing.
1. A computer implemented method comprising: receiving, at a system, event data values; identifying column headers of columns in the event data values, wherein at least one column header is not included in standard line item terms used by the system; identifying column values of the columns in the event data values; processing the identified column values using one or more content recognition models to generate a content match score for each pairing of a given column and a candidate standard line item term used by the system; processing the identified column headers using one or more context recognition models to generate a context match score for each pairing of a given column header and candidate standard line item term; creating an aggregate match score for each pairing of a column and candidate standard line item term based on the content match score for the pairing of the column and candidate standard line item term and the context match score for the pairing of a corresponding column header and candidate standard line item term; determining a selected standard line item term for each column by identifying a candidate standard line item term paired with the column that has a highest aggregate match score; and creating an event in the system, including creating line items from the identified column values, wherein each line item includes respective selected standard line item terms that were selected for respective columns.

7. The method of claim 1, wherein the one or more context recognition models and the one or more content recognition models include mappings of candidate terms to the standard line item terms.

8. The method of claim 7, wherein the candidate terms are included in a corpus.

9. The method of claim 8, wherein the corpus includes terms identified from product documentation of the system or product documentation of other systems.


5. The method of claim 1, wherein the column headers are preprocessed before being processed using the one or more context recognition models.

6. The method of claim 5, wherein preprocessing includes case standardization, spelling error correction, and phrase processing.

2. The method of claim 1, wherein using one or more content recognition models includes using a generative distributed model to infer a standard line item term from numerical column values.


3. The method of claim 1, wherein using one or more content recognition models includes using a naïve Bayes model to identify a standard line item term from textual column values.

4. The method of claim 1, wherein using one or more context recognition models includes identifying a standard line item term based on a column name or heading of a column in the event data values.



10. A system comprising: one or more computers; and a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising: receiving, at the system, event data values; identifying column headers of columns in the event data values, wherein at least one column header is not included in standard line item terms used by the system; identifying column values of the columns in the event data values; processing the identified column values using one or more content recognition models to generate a content match score for each pairing of a given column and a candidate standard line item term used by the system; processing the identified column headers using one or more context recognition models to generate a context match score for each pairing of a given column header and candidate standard line item term; creating an aggregate match score for each pairing of a column and candidate standard line item term based on the content match score for the pairing of the column and candidate standard line item term and the context match score for the pairing of a corresponding column header and candidate standard line item term; determining a selected standard line item term for each column by identifying a candidate standard line item term paired with the column that has a highest aggregate match score; and creating an event in the system, including creating line items from the identified column values, wherein each line item includes respective selected standard line item terms that were selected for respective columns.

12. The system of claim 10, wherein the one or more context recognition models and the one or more content recognition models include mappings of candidate terms to the standard line item terms.

13. The system of claim 12, wherein the candidate terms are included in a corpus.

14. The system of claim 13, wherein the corpus includes terms identified from product documentation of the system or product documentation of other systems.

11. The system of claim 10, wherein the column headers are preprocessed before being processed using the one or more context recognition models.


13. The system of claim 12, wherein the candidate terms are included in a corpus.


15. A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising: receiving, at a system, event data values; identifying column headers of columns in the event data values, wherein at least one column header is not included in standard line item terms used by the system; identifying column values of the columns in the event data values; processing the identified column values using one or more content recognition models to generate a content match score for each pairing of a given column and a candidate standard line item term used by the system; processing the identified column headers using one or more context recognition models to generate a context match score for each pairing of a given column header and candidate standard line item term; creating an aggregate match score for each pairing of a column and candidate standard line item term based on the content match score for the pairing of the column and candidate standard line item term and the context match score for the pairing of a corresponding column header and candidate standard line item term; determining a selected standard line item term for each column by identifying a candidate standard line item term paired with the column that has a highest aggregate match score; and creating an event in the system, including creating line items from the identified column values, wherein each line item includes respective selected standard line item terms that were selected for respective columns.

18. The computer program product of claim 15, wherein the one or more context recognition models and the one or more content recognition models include mappings of candidate terms to the standard line item terms.
19. The computer program product of claim 18, wherein the candidate terms are included in a corpus.

20. The computer program product of claim 19, wherein the corpus includes terms identified from product documentation of the system or product documentation of other systems.13. The system of claim 12, wherein the candidate terms are included in a corpus.

16. The computer program product of claim 15, wherein the column headers are preprocessed before being processed using the one or more context recognition models

17. The computer program product of claim 16, wherein preprocessing includes case standardization, spelling error correction, and phrase processing.



Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:

As per the independent claims, the claim limitations toward the relationships behind the aggregate scoring of the recognized word, the derived column header context, and the context values of the individual entries, are not explicitly taught by the prior art of record. As an example of the prior art of record, Russell (20050102303) teaches “mapping a user data schema to a mining model schema.” and in para 0007, teaches processing the identified column headers and the identified column values using one or more models to map each column to a standard line item term used by the system,” which also recites that “columns of the user data schema are first matched to corresponding columns of the mining model schema.”, but does not explicitly teach “processing the identified column values using one or more content recognition models to generate a content match score for each pairing of a given column and a candidate standard line item term used by the system,” “processing the identified column headers using one or more context recognition models to generate a context match score for each pairing of a given column header and candidate standard line item term,” “creating an aggregate match score for each pairing of a column and candidate standard line item term based on the content match score for the pairing of the column and candidate standard line item term and the context match score for the pairing of a corresponding column header and candidate standard line item term,” or “determining a selected standard line item term for each column by identifying a candidate standard line item term paired with the column that has a highest aggregate match score.”  Fujimori (20100239154) teaches Bayes probability scoring — para 0144. Inagaki (20120215523) teaches setting the scoring as a Bayes rule probability — para 0102. However, neither Russell nor the prior art of record, explicitly teach the aforementioned relationships in the independent claims, as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form. Furthermore:
Fujimori (20100239154) teaches Bayes probability scoring — para 0144. 
Inagaki (20120215523) teaches setting the scoring as a Bayes rule probability — para 0102.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        10/16/2022